Title: To James Madison from James Monroe, 11 November 1806
From: Monroe, James,Pinkney, William
To: Madison, James



No. 6. Triplicate
Sir
London November 11. 1806.

We flattered ourselves at the date of our last dispatch which was of September the 11th., that we should have been able to have concluded a Treaty with the British Commissioners and to have transmitted it to you before this, on all the interesting topicks which are embraced by our instructions, and on terms that would be approved by our government.  The disposition which had been shewn by the members of the Cabinet, with most of whom we had had conversations on the subject, and the sentiments which had been expressed in our Conferences by the plenipotentiaries who had been appointed to meet us, independent of other considerations of a favorable character, had inspired us with great confidence in such a result.  We regret however to be now under the necessity of stating to you, that altho’ every topick has been frequently taken into Consideration and discussed, and there is good cause to believe that a Satisfactory arrangement may be obtained of many of the great points, and an admissible one of the inferior, that nevertheless nothing has been concluded on any point, and an insurmountable difficulty has occurred on one which is deservedly considered of the first importance to our country.
The opportunity by which we propose to forward this communication is so pressing as to time, that we fear we shall not be able to give you all the details which have attended the negotiation since the 11th. of September  We shall however endeavor to comprise in it every circumstance which may be necessary to Convey a just idea of its present state and probable result
You were apprized by our last of the delay to which we had been previously exposed by the indisposition of Mr. Fox.  It happened unfortunately that the same cause subjected us afterwards to much interruption in the prosecution of the business, which was finally suspended altogether, for several weeks, by his death.  We add however with pleasure that we experienced no delay on account of Mr. Fox’s indisposition, which did not appear to us, in consideration of all circumstances, to be natural and reasonable; that the business was resumed by the British Commissioners as soon after his death and interment as a suitable respect for his memory would permit; and that it has been pursued by them since in a manner to evince an evident desire on their part to bring it to a speedy conclusion
Our attention was naturally drawn from the Commencement of the negotiation to its principal objects, the impressment of our seamen and the trade with enemies colonies, the former of which presented the more serious difficulties with this govt.  As we Knew that the tranquility of our Country, if not its peace, was essentially connected with a suitable provision for this great Interest, it seemed useless to proceed to those of minor consideration ’till it should be satisfactorily disposed of.  Hence the greater portion of our time and labour has been bestowed in our several conferences on this latter topick.  We have said every thing that we could in support of our claim that the flag should protect the crew, which we have contended was founded in unquestionable right, whose enjoyment it was indispensible to Secure, by an unqualified and positive stipulation in its favor.  We have also proposed in a spirit of accommodation, every suitable expedient that we could devise, consistent with that principle to obviate the inconveniences which it was urged on the other side were likely to result from its admission.  But all our efforts have so far proved ineffectual.  The right was denied by the British Commissioners who asserted that of their government to Seize its subjects on board neutral merchant vessels on the high seas, and who also urged that the relinquishment of it at this time would go far to the overthrow of their naval power on which the safety of the State essentially depended.  At one time and that very recently, there was a prospect of an agreement on conditions, which appeared to be just and fair between the parties, but that seems now to have completely vanished.  It was urged by the British Commissioners that the proposition which we had made, to give the aid of the local authorities of the United States, to apprehend and restore deserters from their vessels, as an inducement for their government to acknowledge the right which we contended for in favor of the vessels of the United States on the high Seas, did not furnish a complete remedy for the evil complained of.  It did not follow, they observed, that Such deserters would in all or even in most Cases retire into the country; they might on the contrary go on board an American vessel which might put immediately to Sea, where our flag would protect them: that such desertions might also take place in a neutral port and be attended with like consequences.  They were therefore desirous that we should stipulate that a law should be passed by the Congress (to be of course reciprocal) which should make it penal for the Commanders of American Vessels to take deserters from those of Great Britain under Such Circumstances, they being British Subjects, and likewise to make it the duty of our government to restore them on their arrival in the U. States, on suitable application, and due proof being made of their persons.  We agreed to provide a remedy for this presumptive evil.  They then observed that the term "deserters" was too limited, according to their law, to comprehend those who might leave their merchant vessels; that it would apply only to such as left their ships of war; they therefore proposed that we should enlarge its import by adding the following terms "seafaring people quitting their service" to which we also agreed; taking care however, by confining their operation always to the case of real desertion from Some vessel not to give them a greater range, in the sense of our law, than we had at first intended.  To our original project thus amended the British Commissioners seemed to give their assent; they agreed expressly to propose an article to the Cabinet to that effect, from which circumstance, and from what had previously occurred in our conferences, we were led to conclude that they would all Support it.  To give the Cabinet full time for deliberation on the subject, our next meeting was postponed to so distant a day as to admit it. We are sorry to add that the result of that deliberation was a rejection of the project, and with it an end to all hope of obtaining at this time in its stead any satisfactory stipulation by treaty respecting impressments.
Our next interview had been appointed to take place on the 5th. inst.  On the preceding day we received a note from the British Commissioners with a report from a Law Officer of the Crown, which seemed to be communicated to prepare us for what they had to announce more formally the next day.  The report of the Crown Officer had been made in answer to an enquiry from them, On what ground Great Britain claimed a right to take by force her seamen from on board the merchant vessels of other powers on the high Seas?  The report justified the pretension by stating that the King had a right by his prerogative to require the service of all his seafaring subjects against the enemy and to Seize them by force wherever found, not being within the territorial limits of an other power and that as the high Seas were extra-territorial, the merchant vessels of other powers navigating on them, were not admitted to possess Such a jurisdiction as to protect British Subjects from the exercise of the King’s prerogative on them.  We were desired to consider the communication as a private one, at least in that stage.  At our meeting the next day the British Commissioners Stated explicitly, but in a very conciliating manner, that it was not in their power to adopt an article in the spirit of our project: that the board of admiralty had been consulted on the subject, as had also been the Crown officers in Doctors Commons, who united all, without exception, in the opinion, that the right of their government in the case in question was well founded, and ought not to be relinquished.  They added that under such circumstances, the relinquishment of it, was a measure, which the government could not adopt, without taking on itself a responsibility which no ministry would be willing to meet however pressing the emergency might be.  They presented to us at the same time a Counter-project which they intimated they did in obedience to instructions from their government.  It was proposed by this that laws should be passed by the parties respectively whereby it should be made penal for the Commanders of British vessels to impress American citizens on board American vessels on the high Seas, and for the officers of the U. States to grant certificates of citizenship to British subjects.  The negotiation being thus brought, as it were, to an issue on this very important point the discussion of the whole Subject was necessarily resumed at considerable length and with great earnestness  We maintained with all the force in our power, the right of our government on the principle and to the extent, we had done before, and denied as strenuously the pretension advanced by G. Britain: their counter-project we declared was utterly inadmissible, as its adoption, So far from Securing the just rights of the United States and remedying the evils of which they Complained, would prove an abandonment of their rights, and a Sanction, in a considerable degree at least, to future injuries.  The British Commissioners, after Supporting with great force, but with candour, the claim of their government, assured us that it was willing to do any thing in its power to Satisfy the United States on the ground of their complaints, which might be done without a relinquishment of their claim.  This interview terminated in the appointment of an other to take place on the 7th. when it was agreed that the subject should be definitively disposed of; and in the interim, that each party should revolve it in mind to see if it might not be possible to Suggest Some plan which should prove equally satisfactory to both.  We met on the 7th. according to appointment and having repeated what we had said before of their counter-project, which we deemed altogether inadmissible, and having also stated that we could adopt none which did not allow our ships to protect their crews, or suggest any accommodation other than what we had already proposed as an inducement to their government to admit the principle, and it appearing that no change had taken place in their instructions, we came at length to the main question, that which had in truth been the great object of the meeting.  What was next to be done under existing circumstances?  Should the negotiation cease?  The British Commissioners expressed an earnest desire that it should not.  We had repeatedly stated that unless this interest was provided for in a satisfactory manner, it would be useless to touch the other points, Since a continuance of the same abuses on their part, would render of no effect any arrangement however eligible which might be made of them.  They intimated that their government gave at present no cause of offence to the U. States by impressments and that we might be satisfied it would continue to pursue the same policy that it might be better that neither party should abandon its rights and that each should endeavour to act, in respect to the injuries complained of by the other, in such a manner as to prevent future complaints.  They thought that with such a disposition on both Sides, seconded by a correspondent exertion, which they assured us existed and would be made on their part, it was likely that the interest of each country would be placed on a footing equally Secure for temporary purposes, and much more so in respect to a permanent good understanding than it could be for either by a treaty, which should substitute for it the object which it sought.  We desired them to communicate to us by note the ideas which they had thus expressed, which they readily undertook by proceeding to give a sketch of them at the time, and evidently shewing a disposition to make it as acceptable to us, as they could do consistently with the principles of their government.  We adjourned to meet again on the 12th. instant without having come to any positive decision as to the part which it became us to take in the delicate conjuncture in which we were placed.  We did not fail however in shewing our regret, that no suitable provision had been made for the very important question, which had been so long under consideration, to express our sincere desire to pursue that Course in respect to the other objects of the negotiation, which our duty under existing circumstances would permit and which might be most likely to promote a good understanding between the two Countries.
On the 9th. instant we received from the British Commissioners the note which they had promised us in the last interview, which we have found to Correspond in all respects with what we had been taught to expect.  We have also weighed with due consideration the great question which is propounded by it and are decidedly of opinion that it is our duty to proceed to the other objects of the negotiation, leaving that of impressment on the ground on which it will be placed by this note and our acting on it.  Many strong reasons favor this Course while none occur to us of any weight against it.  When we take into view all that has passed on this subject we are far from Considering the note of the British Commissioners as a mere circumstance of form.  We persuade ourselves that by accepting the invitation which it gives and proceeding in the negotiation, we shall place the business almost if not altogether on as good a footing as we should have done by Treaty, had the project which we offered been adopted.  The time at which this note was presented to us, and the Circumstances under which it was presented, being when the negotiation was absolutely at a stand on this very question and we had informed the British Commissioners that we could do nothing, if it was not provided, give the act a peculiar degree of solemnity and obligation.  It was sent to us as a public paper and intended that we should so consider it, and with the knowledge and approbation of the Cabinet.  It ought therefore to be held as obligatory on the government, in its just import, as if the Substance had been Stipulated in a Treaty.  It is just also to give it a liberal Construction in favor of the U. States, in consideration that it is the act of the British government.  In that view it merits attention that every thing is expressed in it that could be desired, except the relinquishment of the principle: that in speaking of impressments, the exercise of that act on the high seas is not mentioned, an omission which we Know to have been intentional.  From a full view of all these Circumstances we think it fair to infer that this government intends to conform its conduct in future to the just claims of the United States on this great interest, while by particular motives of policy it deems it improper to relinquish a claim, especially at this time, which has been long sustained and acted on by it, and which has been heretofore strongly Supported by the national feeling or more properly speaking prejudice; for we cannot believe that the interest of the nation is in favor of it, more especially if the project which we proposed should be adopted, or correspondent regulations entered into, to produce the Same effect, by friendly co-operation between the two governments.  We are therefore of opinion, if the negotiation had contemplated an arrangement of this point alone, that it would be proper to close the business amicably on the ground on which it is thus placed, rather than to break it off abruptly and take an unfriendly attitude from which no advantage could possibly arise in any one respect, and much injury might and most probably would for a time at least even to this very interest.  How much stronger then is the obligation to proceed when the other objects of the negotiation are taken also into view, all of which it is highly interesting to arrange and several of which, of the first importance, it is as we believe in our power to arrange.  We are aware that our instructions impose on us the necessity of providing satisfactorily for this great interest, as one of the conditions on which a treaty shall be formed.  But it does not appear that the fair object of that instruction will not be satisfied by the arrangement thus made.  The prohibition not to Conclude a Treaty otherwise than on the condition adverted to, is fairly to be understood as applicable to a refusal on the part of this government, to arrange the business on just principles, and an adherence by it to its former improper and offensive conduct, which it is well known is not the case.  Impelled by these motives and considerations we shall go forward in the negotiation and use our best efforts to place the other points on the most advantageous footing that may be practicable.  We are the more confirmed in this resolution from the consideration that we shall be able to do it without exposing our government or country to any the slightest inconvenience.  It is known to the British Commissioners that in proceeding, under existing circumstances, we shall do it on our own responsibility; a responsibility however which we undertake in full confidence that our conduct and the motives of it will be approved.
We shall meet the British Commissioners to morrow to proceed in the negotiation which we are persuaded it will not require any considerable length of time to conclude.  All the other topicks have been heretofore brought into view and discussed but without any intention in that stage, on either side, to push a definitive Settlement of them.  So much however has been said on each by the British Commissrs. as to enable us, as we presume, to form, a tolerably correct estimate of what may be obtained on several especially those of the greatest importance.  In respect to the trade with enemies colonies they have repeatedly told us that on condition we would land the cargoes in the U. States, store them for a month and change the Ship, they would agree that the trade might be free afterwards in the productions of those colonies to other countries including the parent Country of the colony.  We have refused to comply with the condition in respect to the storing of the goods for a month and changing the ship.  Some arrangement more advantageous to us than their proposition will we have no doubt be obtained.  The question of blockade, and others Connected with it, may we think be satisfactorily arranged.  They will agree also to acknowledge our jurisdiction to the extent of a league from our Coast; we have claimed that acknowledgment to the extent of three leagues.  The trade with India, they will put on the footing it held under the Treaty of 1794.  That with the West Indies must we fear rest on the ground of the most favoured nation only.  Something we think may also be done in favor of an intercourse with the British Provinces to the North of us.  But our claim to an indemnity has been much discouraged tho’ we have never ceased to press it with great Zeal.  We shall continue to use our best efforts to place all these great concerns on the most just and advantageous ground in our power, and shall hasten to communicate to you the result with the greatest possible dispatch, as soon as the business is concluded.
We have been cautious not to compromit ourselves with respect to the law which was passed the last session of the Congress prohibiting importation of certain British manufactures into the United States after the 15th. of this month, either with this government or individuals:  We think it our duty however to observe that our opinion of the propriety of Suspending that law remains unchanged as it was communicated to you in our letter of September the 11th.  Indeed the uniform conciliatory disposition of this government has strengthened us in that opinion
Of the state of the war on the Continent the Gazettes which accompany this will give you all the information which we possess.  Of the ultimate views of Prussia, under existing circumstances, we Know nothing.  So far she has followed the example and participated the fortune of Austria as exhibited in the last campaign, and so far has Austria imitated hers of the same epoch, by viewing with an apparent indifference events which menace the overthrow of both.  We have the honor to be with great consideration and Esteem, Your most obedient Servants

Jas Monroe
Wm: Pinkney

